PER CURIAM.
We reverse the summary judgment entered in favor of the seller and the buyer in this action for a real estate broker’s commission brought by the broker against them. The broker’s complaint alleged in three counts that (1) the seller breached his oral contract for a commission with the broker who was the procuring cause of the sale, (2) the seller and the buyer conspired to defeat the broker of its rightful commission, and (3) the buyer was guilty of tor-tious interference with the contractual relationship existing between the seller and the broker. As a predicate to the entry of summary judgment, the court found that no contract ever existed between the seller and the broker; therefore, there could be no action against the seller and, since no contract existed, no action could lie on the conspiracy and tortious interference counts.
There may or may not have been a contract between the seller and the broker. If there was, the seller may or may not have breached it. Our review of this record reveals conflicting evidence on those issues precluding a factual determination at this early stage of the case.
Reversed and remanded for further proceedings consistent with this opinion.
DANAHY, C.J., and RYDER and SCHOONOVER, JJ., concur.